UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A Amendment No. 2 Registration Statement under the Securities Act of 1933 CELLDONATE INC. (Exact name of registrant as specified in its charter) Nevada None (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 1111 Alberni Street, Suite 3606 Vancouver, British Columbia, CanadaV6E 4V2 (604) 899-2772 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) The Corporation Trust Company of Nevada 6180 Neil Road, Suite 500
